DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 the closest available prior art (US 2021/0281783 A1 to Nam et al) discloses a method, comprising: generating a signal indicative of changes in light by an alternating current power source; generating a frequency spectrum signal based on the signal; identifying a frequency of operation associated with the alternating current power source based on the generated frequency spectrum signal; and generating a control signal based on the identified frequency of operation in Fig. 1 and it's corresponding description where an image signal from image sensor 100 can be seen going to a flicker detection circuit with a fast Fourier transform circuit that generates a flicker detecting output signal.
However, the signal generated indicative of changes in a light as generated by photodiodes within the pixel array which is not within the broadest reason interpretation of the claimed generating a charge variation signal indicative of changes in an electric or electrostatic charge induced on a charge variation sensor by an alternating current power source, the charge variation sensor having an electrode.  Additionally, the prior art does not teach or fairly suggest such a generating of a charge variation signal with a charge variation sensor having an electrode is an obvious variant for a photodiode type embodiment similar to Nam.
Therefore, the prior art does not teach or fairly suggest a method, comprising: generating a charge variation signal indicative of changes in an electric or electrostatic charge induced on a charge variation sensor by an alternating current power source, the charge variation sensor having an electrode; generating a frequency spectrum signal based on the charge variation signal; identifying a frequency of operation associated with the alternating current power source based on the generated frequency spectrum signal; and generating a control signal based on the identified frequency of operation.
Claims 13, 23 and 26 are allowable for similar reasons as claim 1 above.
Claims 2-12, 14-22, 24-25 and 27-28 are allowable for at least the reason that they depend from claim 1, 13, 23 or 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0352203 A1 to Zhou et al and US 2004/0080630 A1 to Kim similarly disclose a flicker detection using a Fourier transform but are similarly limited to photodiode and equivalent type generation of the signals used for detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

July 15, 2022